Dismissed and Opinion Filed December 17, 2015




                                             S
                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00378-CV

                                  KELVIN PRUITT, Appellant

                                               V.

                              EL LAGO APARTMENTS, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Collin County, Texas
                            Trial Court Cause No. 003-00583-2015

                              MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Whitehill
                                   Opinion by Justice Whitehill

       Although cautioned by postcard dated November 19, 2015 that failure to file his brief by

November 30, 2015 would result in dismissal of the appeal, appellant has failed to file his brief

or otherwise communicate with the Court. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we

dismiss the appeal. See id., 42.3(b), (c).




150378F.P05
                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KELVIN PRUITT, Appellant                           On Appeal from the County Court at Law
                                                   No. 3, Collin County, Texas
No. 05-15-00378-CV        V.                       Trial Court Cause No. 003-00583-2015.
                                                   Opinion delivered by Justice Whitehill.
EL LAGO APARTMENTS, Appellee                       Justices Fillmore and Myers participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee El Lago Apartments recover its costs, if any, of this appeal from
appellant Kelvin Pruitt.


Judgment entered December 17, 2015.




                                             –2–